Case 2:19-cv-01372-KRG-KAP Document 5 Filed 09/02/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JERRY SHON STEWART,
Plaintiff,
Vv. :Case No. 2:19-cv-1372-KRG-KAP
MR. MYERS, Warden,
Defendant

Order

 

This matter was referred to Magistrate Judge Keith A. Pesto
for proceedings in accordance with the Magistrates Act, 28 U.S.C.
§ 636, and Local Civil Rule 72.

The Magistrate Judge filed a Report and Recommendation on
August 11, 2020, recommending that the complaint be dismissed for
failure to prosecute.

Plaintiff has not provided the Clerk with a current address
and was therefore not notified that pursuant to 28 U.S.C.
§ 636(b) (1) he had fourteen days to file written objections to the
Report and Recommendation, and no objections have been filed.

After review of the record of this matter and the Report and
Recommendation under the “reasoned consideration” standard, see

EEOC Vv. City of Long Branch, 866 F.3d 93, 100 (3d

 

Cir.2017) (standard of review when no timely and = specific

objections are filed), the following order is entered:
Case 2:19-cv-01372-KRG-KAP Document 5 Filed 09/02/20 Page 2 of 2

AND NOW, this ... day of September 2020, it is
ORDERED that the complaint is dismissed. The Report and
Recommendation is adopted as the opinion of the Court. If plaintiff

contacts the Clerk, the Clerk shall provide him with a copy of

this order.

BY THE COURT:

   

: 3A
LAR fri Be a
PARAGON.

+8 he, |

KIM R. GIBSON

 

UNITED STATES DISTRICT JUDGE
